Citation Nr: 1439721	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  06-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the serviceman's death, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer, claimed as due to exposure to ionizing radiation, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The serviceman served in the Army National Guard and Army Reserve, including periods of active duty for training from February 22, 1958, to August 21, 1958, and from July 1, 1962, to July 15, 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The current claims were remanded by the Board in October 2007 so that the appellant could be afforded a personal hearing.  The appellant was afforded a personal hearing, and the case was returned to the Board.  The case was subsequently remanded by the Board for further development in May 2008.  The requested development was completed, and the case has been returned to the Board.

Prior to the serviceman's death, he filed a claim for entitlement to service connection for colon cancer due to exposure to ionizing radiation.  This claim was denied, the serviceman appealed the denial, and during the course of the appeal he passed away.  Prior to his death, the serviceman testified at a video conference hearing conducted with a Member of the Board in December 2002.  A copy of the hearing transcript is in the claims file.

In November 2005 and March 2008, the appellant testified at personal hearings held in San Antonio, Texas, before a Decision Review Officer and the undersigned Veterans Law Judge, respectively.  Transcripts of those hearings have been associated with the claims file.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that her husband developed colon cancer as a result of exposure to ionizing radiation during a period of active duty for training, which ultimately resulted in his death.  The Board finds that a remand is required for additional development.  

As discussed in the prior remand, White Sands is where Operation Trinity took place from July 16, 1945, through August 6, 1945, at which time a nuclear weapon was tested.  The record reflects that VA has accepted that the serviceman spent one day at White Sands Missile Range in July 1962.  

The serviceman has testified that while at White Sands in 1962 he dug foxholes and latrines, ate, drank, and relieved himself near where a nuclear weapon had been tested in the past, and drank contaminated water and handled Trinitite (a glassy residue left on the desert floor after the Trinity nuclear bomb test).  In particular, the serviceman testified at his November 2002 Board hearing that he and his cousin had "touched," "smelled," and "tasted" the Trinitite because they believed it was a plant and wanted to bring some home and grow it.  

The record contains a January 2012 radiation review opinion from the Environmental Health Program based on National Institute for Occupational Safety and Health (NIOSH)-Interactive RadioEpidemiological Program Probability of Causation Results.  The radiation review opinion notes that the serviceman's radiation exposure was estimated to have been 1 rem, which they believed "gives great benefit of doubt to the [serviceman] without overstating what his actual exposure is more likely to be (probably less than 0.1 rem)," and notes that "[t]he program calculated a 99th percentile value for the probability of causation of 1.81%."

The Board requests an additional opinion based on the serviceman's highly credible reports of having actually ingested the Trinitite.  The Board therefore finds it necessary to remand this case to obtain the needed opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the appropriate agency to obtain a new dosage estimate and opinion assuming that the serviceman consumed a minimal amount of Trinitite.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



